DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-6 are pending and rejected.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specifically, U.S. 8,016,753, listed in Para. [0017], has not been considered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Currently, the abstract as filed is 46 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1, 3 & 5-6 are objected to because of the following informalities:
Regarding Claims 1 & 6, Claims 1 & 6 recite the limitation “the tube” on Line 7-8. All other recitations of this limitation are “the vacuum tube”. Examiner kindly requests adding “vacuum” before the limitation to provide consistent claim language throughout. Appropriate correction is required.
Regarding Claim 3, Claim 3 recites the limitation “The endoscope and vacuum tube [emphasis added]” on Line 2. Applicant is reminded that a claim must only have a single capital letter at the start of the claim and a single period at the end (see MPEP § 608.01(m)). Appropriate correction is required.
Regarding Claim 5, Claim 5 recites the limitation “a soft pliable sleeve” on Line 2. Examiner kindly requests changing “soft pliable sleeve” to either “soft and pliable sleeve” or “soft, pliable sleeve” for grammatical correctness. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “the vacuum tube being at least 18 french” on Lines 5-6. This limitation is indefinite because the range is open ended (see MPEP § 2173.05(c)(II)). For the purpose of examination “the vacuum tube being at least 18 french” is being interpreted as 18-180 french.
Regarding Claim 2, Claim 2 recites the limitation “the range” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the range” is being interpreted as “a range”.
Regarding Claim 5, Claim 5 recites the limitation “soft” on Line 2. The term “soft” in is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “soft” is being interpreted as “free of surface protrusions”.
Regarding Claim 5, Claim 5 recites the limitation “the lower end” on Line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the lower end” is being interpreted as “a lower end”.
Regarding Claims 3-4, Claims 3-4 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (hereinafter "Sugiyama") (US 2008/0051629).
Regarding Claim 1, Sugiyama discloses an instrument (Fig. 2, 200; [0047]) for performing medical procedures in a patient ([0047]) comprising:
an elongate endoscope (Fig. 2, 21; [0050]) including a source of water (Fig. 2, 21g; [0050]) and having an optical viewing system (Fig. 2, 21b; [0050]);
an elongate vacuum tube (Fig. 2, 43; [0051]) adjacent to the endoscope (see Fig. 2), the vacuum tube being at least 18 french in cross section (Fig. 2, 43 has an outer diameter of 1 cm—30 french; [0051]) and having a lower opening (Fig. 2, 43b; [0054]) to allow debris to be drawn into the tube when under vacuum ([0054]), and a vacuum system joined to the tube for drawing a vacuum therein (Fig. 2, 43b applies a suction so it must, therefore, be attached to a suction system; [0054]); and
a sleeve (Fig. 2, 10; [0048]) surrounding both the endoscope and the vacuum tube ([0050] & [0051]).
Regarding Claim 2, Sugiyama discloses the instrument according to Claim 1. Sugiyama further discloses wherein the vacuum tube is circular (see Fig. 2) and in the range of 18 to 34 french in cross section (Fig. 2, 43 has an outer diameter of 1 cm—30 french; [0051]).
Regarding Claim 3, Sugiyama discloses the instrument according to Claim 1. Sugiyama further discloses wherein the endoscope and vacuum tube are selectively reciprocally moveable with respect to each other and the sleeve (Fig. 2, 21 and 43 are independently retractable; [0050] & [0051]).
Regarding Claim 6, Sugiyama discloses an instrument (Fig. 2, 200; [0047]) for performing medical procedures in a patient ([0047]) comprising:
an elongate endoscope (Fig. 2, 21; [0050]) including a source of water (Fig. 2, 21g; [0050]) and having an optical viewing system (Fig. 2, 21b; [0050]);
an elongate vacuum tube (Fig. 2, 43; [0051]) adjacent to the endoscope (see Fig. 2), the vacuum tube being 24-34 french in cross section (Fig. 2, 43 has an outer diameter of 1 cm—30 french; [0051]) and having a lower opening (Fig. 2, 43b; [0054]) to allow debris to be drawn into the tube when under vacuum ([0054]), and a vacuum system joined to the tube for drawing a vacuum therein (Fig. 2, 43b applies a suction so it must, therefore, be attached to a suction system; [0054]); and
a sleeve (Fig. 2, 10; [0048]) surrounding both the endoscope and the vacuum tube ([0050] & [0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (hereinafter "Sugiyama") (US 2008/0051629) in view of Wuchinich et al. (hereinafter "Wuchinich") (U.S. 4,922,902).
Regarding Claims 4-5, Sugiyama discloses the instrument according to Claim 1. Sugiyama fails to explicitly disclose wherein the vacuum tube has an upper lip that extends outwardly and engages at least one of the endoscope and an upper end of the sleeve, so as to limit downward movement of the vacuum tube relative to the endoscope and sleeve; and wherein the vacuum tube includes a soft pliable sleeve at the lower end thereof.
However, Wuchinich teaches an instrument (Fig. 4A, an endoscopic ultrasonic aspirator; Col. 13, Lines 60-62) for performing medical procedures in a patient (Col. 12, Lines 14-20) comprising:
an elongate endoscope (Fig. 4A, 28; Col. 14, Lines 1-5);
an elongate vacuum tube (Figs. 4A & 5A; 68 wherein 68 has a 110; Col. 14, Lines 45-48 & Col. 15, Lines 20-23) adjacent to the endoscope (see Fig. 4A);
a sleeve (Fig. 4B, 22; Col. 13, Lines 63-65) surrounding both the endoscope and the vacuum tube (see Fig. 4B);
wherein the vacuum tube has an upper lip (Figs. 4A & 8, 112; Col. 16, Lines 50-53) that extends outwardly and engages at least one of the endoscope and an upper end of the sleeve (Col. 16, Lines 51-57); and
wherein vacuum tube includes a soft pliable sleeve at the lower end thereof (Fig. 4B, 120; Col. 16, Lines 58-62).
Regarding wherein the upper lip engages at least one of the endoscope and the upper end of the sleeve so as to limit downward movement of the vacuum tube relative to the endoscope and sleeve, the sealing ring 112 of Wuchinich engages with the telescope 28 of Wuchinich (Col. 16, Lines 54-57) and is therefore capable of limiting downward movement of the resonator assembly 68 of Wuchinich relative to the telescope 28 and sheath 22 of Wuchinich.
The advantage of the sealing ring 112 and O-ring 120 is to create a water-tight seal (Wuchinich; Col. 16, Lines 55-63).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the surgical instrument 43 as disclosed by Sugiyama, to include the sealing ring 112 and O-ring 120 taught by Wuchinich, to create a water-tight seal (Wuchinich; Col. 16, Lines 55-63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0274702; US 2019/0261846; US 2019/0009016; US 2017/0333606; US 2017/0007105; US 2012/0101336; US 2004/0186368; U.S. 5,486,154; U.S. 5,169,397; U.S. 4,646,722.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795